Case 1:19-cv-00423-NRB Document 1-4 Filed 01/15/19 Page 1 of 5




                                          65C')
        trXHIBIT
      Case 1:19-cv-00423-NRB Document 1-4 Filed 01/15/19 Page 2 of 5




 SUPREME COURT OF THE STATE OF NEW YORK
 COUNTY OF NEW YORK                                                         RESPONSE TO
                                                               X            COMBINED DEMANDS
 SOULEMA SAGNE,
                                Plaintiff(s),                               Index No.: 155708/2018
      -    against   -
 SHIRLEY EXPRESS LLC and RICARDO J. CANTOS,
                                Defendant(s).
                                                                X

S'I R S:

          In response to your demands dated August 15, 2018, and in accordance with the rules of

discovery, plaintiff sets forth as follows:

                         RESPONSE TO DEMAND FOR AUTHORIZATIONS

                 l.        Plaintiff previously provided   a   duly executed authorization for you to

obtain copies of the plaintiff s employment records from LA Reserve, Inc. on October 29,2018'

See number eight (8) of the response.

                 2.        Plaintiff previously provided duly executed authorizations for you to
obtain copies of the entire medical records and/or reports from all health care providers who
provided treatment for injuries related to the subject accident on October 29,2018. See number

two (2) of the response.

              RESPONSE TO DEMAND FOR $OCIAL MEDIA INFORMATION

                 Plaintiff objects to your various demands for social networking information and

documentation on the grounds that you failed to establish a factual predicate with respect to the

relevancy of this evidence.

             RESPONSE TO DEMAND FOR OPPOSING PAITTY STATEMENTS

                 Other than the MVl04's which are public records, plaintiff is not in possession of

any statements made by any party that you represent in this occuffence.

                 RESPONSE TO DEMAND FOR EXPEITT WITNITSS DISCLOSURE

                 At the time of trial the plaintiff will call to te$iry those physicians whose names

and/or reports have been cxchanged and/or whose names appear                    in the reports or   hospital
      Case 1:19-cv-00423-NRB Document 1-4 Filed 01/15/19 Page 3 of 5




records. At this time, plaintiff is unaware of any other expert witness that may be called upon to

testiS at the trial of this action.

             RESPONSE TO DEMAND FOR PHOTOGRAPHS AND/OR VIDEO

                 Plaintiffis not in possession ofany photographs related to the subject accident.
                     RESPONSE TO DEMAND FOR ACCIDENT REPORTS

                 Other than the MV104's and the police report which are public records, plaintiff is

not in possession of any reports related to this occurence.

      RESPONSE TO DEMAND FOR NAMES AND ADDRESSES OF WITNESSES

     Other than natural parties to this action and those persons listed on the police report, the

                           following were witnesses to this occurrence: None.

       RESPONSE TO DEMAND FOR COLLATERAL SOURCE INFpRMATTON

                   Plaintiff previously provided   a duly executed authorization for you to obtain a

copy of the no-fault file relnted to the subject accident from State Farm Auto Claims on October

                             29,2018. See number six (6) of the response.

                 RESPONSE TO DEMAND FOR MEDTCAL INFORMATION

                 l-5.    Plaintiff previously provided duly executed authorizations for you to
obtain copies of the entire medical records and/or reports from all health care providers who

provided treatment for injuries related to the subject accident on October 29,2018, See number

two (2) of the response.

                6.       Annexed hereto is a duly executed authorization for you to obtain copies

of the pharmacy records from Lincoln Pharmacy,

                     RESPONSE TO DEMAND S'OR PRIOR PLEADINGS

                Not applica.ble.



                Not appticable.



                                                    2
      Case 1:19-cv-00423-NRB Document 1-4 Filed 01/15/19 Page 4 of 5




                  RESPONSE TO DEMAND FOR INSURANCD INFORMATION

                   a-b.    Plaintiff is not in possession of any primary, contributing, and excess
insurance agreement information related to the subject accident.

     RESPONSE TO DEMAND FOR PROOF OF RESIDENCY FOR SOULEMA SAGNE

                         Plaintiff SOULEMA SAGNE presently resides at2550 Seventh Avenue,

     Apartment 54, New Yo,rk, New York 10029 and so resided at the time of the occurrence.

,.                RI'SPONSE TO DEMAND FOR STATOMENT OF DAMAGES


The plaintiff Soulema Sagne, demands judgment against the defendant in the sum of FIVE

MILLION ($5,000,000,00) DOLLARS; together with interest, and the costs and disbursements

of this action.


        RESPONSE TO pEMAND FgR AUTHORTZATIONS FOR TAX RETURNS

                   Plaintiff objects to your demand for an IRS tax form 4506 allowing you to obtain

copies of the plaintiff s tax returns on the grounds that the plaintiff was not self-employed at the

time of the accident, Furthermore, plaintiff previously provided a duly executed authorization for
you to obtain copies of the plaintiff s employment records from LA Reserve, Inc. on October 29,

2018. See number eight (8) of the response.
                    i'

                         RESPONSE TO I}EMANI} FOR SCIIOOL ITBCORDS

                  Not applicable. Plaintiff was not a student at the time of the accidcnt,

                   RNSPONSE TO I}EMAND FOII EMPLOYMENT RECORDS

                   l-2.    Plaintiff previously provided a duly executed authorization for you to
obtain copies of the plaintiffs employment records from LA Reserve, Inc. on October 29,2018,

See number eight (8) of the response.

       RESPONSR TO I}EMAND FOR WORKERS COMI'ENSATION RECORDS

                  Not Applicable.


                                                     3
      Case 1:19-cv-00423-NRB Document 1-4 Filed 01/15/19 Page 5 of 5




     RESPONSE TO DEMAND FOR NO.FAULT INSURANCE AUTHORIZATIONS

                Pldutiff previously provided       a   duly executed authorization for you to obtain a

copy of the no-fault file related to the subject accident from State Farm Auto Claims on October

29,2018. See number six (6) of the response.

   RESPONSE TO DEMAND F'OR SOCIAL SECURITY OR DISABILITY RECORDS

                Not applicable.

                 RESPONSE TO DEMAND F'OR INSURANCE COVERAGE

                Plaintiff is not in possession of any documentation related to insurance         coverage

related to the subject accident,

Dated: New York, New York
       January 03,2019
                                   Y


                                   ADAM    S.
                                   BUDIN,                                    & BERNSTEIN, LLP
                                   Attorncys for             s)
                                   I l2 Madison Avenue, 2nd Floor
                                   New York, New York 10016
                                   (212) 696-s500
                                   File No.: KKI1004/jr
TO:
Gallo Vitucci & Klar LLP
Attomey For: The Defondants
90 Broad Street
l2th Floor
New York, NY 10004
Phone: (212) 683-7100




                                                         4
